UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2013


JERRY RODRIGO HOLTERS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 23, 2011              Decided:   March 17, 2011


Before KING, KEENAN, and WYNN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Joshua A. Berman, BLAINE L. GILBERT & ASSOCIATES, P.A.,
Baltimore, Maryland, for Petitioner.       Tony West, Assistant
Attorney General, Mark C. Walters, Senior Litigation Counsel,
Aaron R. Petty, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry       Rodrigo        Holters,       a    native       and       citizen     of

Bolivia, petitions for review of a final administrative order of

expedited removal issued by the Department of Homeland Security.

For the reasons discussed below, we dismiss the petition for

review.

            Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2006), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2006), to review the final order of removal of an alien who is

removable        for   having     been     convicted         of     certain         enumerated

crimes,    including      aggravated           felonies.          Because         Holters     was

found   removable       for     having    been       convicted         of    an     aggravated

felony, under § 1252(a)(2)(C), we have jurisdiction “to review

factual determinations that trigger the jurisdiction-stripping

provision, such as whether [Holters] [i]s an alien and whether

[]he has been convicted of an aggravated felony.”                                 Ramtulla v.

Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                                Once we confirm

these     two     factual       determinations,             then,      under        8    U.S.C.

§ 1252(a)(2)(C),        (D),      we     can       only    consider         “constitutional

claims or questions of law.”                    See Mbea v. Gonzales, 482 F.3d

276, 278 n.1 (4th Cir. 2007).

            Although      Holters        concedes         that    he   is     a    native     and

citizen     of     Bolivia,     he     denies       the     allegation            that   he    is

removable as an aggravated felon.                     Based on our review of the

                                               2
record, we conclude that Holters’s conviction under Md. Code

Ann.,     Crim.     Law   §   7-105       (LexisNexis      2002),       for    attempted

unlawful taking of a motor vehicle, constituted an attempt to

commit a “theft offense . . . for which the term of imprisonment

[is] at least one year,” and was therefore an aggravated felony.

See 8 U.S.C. § 1101(a)(43)(G), (U) (2006). 1                  Accordingly, Holters

is   indeed    an    alien    who   has    been       convicted   of    an    aggravated

felony, and § 1252(a)(2)(C) divests us of jurisdiction over the

petition for review. 2

              We    therefore    dismiss        the    petition   for     review.      We

dispense      with    oral      argument     because       the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                  PETITION DISMISSED




      1
        Accordingly, we need not consider whether Holters’s
conviction for petit larceny under Virginia law also constitutes
an aggravated felony.
      2
        We note that Holters does not raise any colorable
questions of law or constitutional issues that would fall within
the exception set forth in § 1252(a)(2)(D).



                                            3